Allowance notice
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 1/21/21, wherein independent claims 1, 25, 54 and 55 include the subject matter of dependent claims 8, 15, 17 and 27, which has been previously indicated as allowable. 
2.    The instant application claims priority from provisional Application 62614912, filed on 01/08/2018.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/7/21 was filed after the mailing date of the Non-Final rejection on 10/21/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	All the references cited in the IDS have been considered by the examiner. It is in the examiner’s opinion allowed claims are non-obvious improvements over the arts of the record including the one cited in the IDS.

Claim status
4.	In the claim listing of 1/21/21 claims 1-7, 9-26, 28-32 and 54-55 are pending in this application and are under prosecution. Claims 1 and 25 are amended. New claims 54 and 55 are added. Claims 8, 27 and withdrawn claims 33-53 are canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Withdrawn Rejections and Response to the Remarks
5.	All pending rejections on the record have been withdrawn in view of amendments to claims 1 and 25 and addition of new claims 54 and 55 that include the subject matter of dependent claims 8, 15, 17 and 27, which has been previously indicated as allowable. The arguments are directed to claims as amended (Remarks, pgs. 8 and 9), which are acknowledged by the examiner.

Examiner’s comment
6.	Claims 1-7, 9-26, 28-32 and 54-55 have been renumbered as claims 1-32 and presented in the same order as presented by the applicant.

Conclusion
7.	Claims 1-7, 9-26, 28-32 and 54-55 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634